

115 HRES 1159 IH: Commemorating the 40th anniversary of the Indian Child Welfare Act of 1978.
U.S. House of Representatives
2018-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1159IN THE HOUSE OF REPRESENTATIVESNovember 27, 2018Ms. Bass (for herself, Mr. Cole, Mr. Gallego, Ms. Sewell of Alabama, Mr. Kilmer, Mr. Grijalva, Ms. Moore, Ms. Judy Chu of California, Mr. Kildee, Mr. Young of Alaska, Mr. Danny K. Davis of Illinois, Ms. Jayapal, Mrs. Dingell, Ms. McCollum, Mr. Mullin, Mrs. Torres, Mr. Marino, Mr. Larsen of Washington, Mr. Khanna, Mr. Langevin, Mr. O'Halleran, Mr. Cárdenas, Ms. Norton, Mr. Hastings, and Mr. Ben Ray Luján of New Mexico) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONCommemorating the 40th anniversary of the Indian Child Welfare Act of 1978.
	
 Whereas the United States and Indian Tribes have a unique government-to-government relationship set out in the Constitution, treaties, and statutes and affirmed through centuries of court precedent;
 Whereas it is the duty of the Federal Government— (1)to uphold that unique relationship; and
 (2)to protect American Indian or Alaska Native (AIAN) children, to whom the United States owes a trust responsibility;
 Whereas research shows that family, culture, and community provide all children, including Native youth, with the tools needed to grow into healthy, resilient adults;
 Whereas research conducted in the 1970s showed that— (1)1 out of every 3 AIAN children was removed from their families and placed in foster care or adoptive homes;
 (2)85 percent of these foster care placements and 90 percent of these adoptions resulted in AIAN children being placed in non-Indian homes; and
 (3)most of these removals were not related to the threat of abuse or neglect, but rather to— (A)a lack of understanding of Tribal child-rearing and cultural practices; and
 (B)the bias of those involved in making key decisions in the child welfare process; Whereas, to address this unwarranted, disproportionate removal of AIAN children from their homes, Congress wrote the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.) to carefully balance—
 (1)the unique Federal responsibility for the welfare of AIANs, including AIAN children; (2)the historical role of the States in formulating and executing child welfare policy; and
 (3)the inherent and continuing sovereign authority of Indian Tribes to be involved in important child welfare decisions;
 Whereas Congress unanimously passed the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.) on October 14, 1978, and President Carter signed the Act into law on November 8, 1978;
 Whereas the Indian Child Welfare Act of 1978— (1)adheres to the principles of Tribal sovereignty;
 (2)promotes the best interests of AIAN children; and (3)ensures child welfare systems follow best practices and treat AIAN children fairly;
 Whereas a coalition of leading national child welfare organizations has declared the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.) to be the gold standard in child welfare system practices;
 Whereas, over the 40 years since its enactment, the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.) has served as a model for multiple States that have enacted similar or identical provisions in their own statutes, regulations, and procedures;
 Whereas, Indian Tribes are united in their support for the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.) and have worked collaboratively with States and local governments to support compliance with the Act; and
 Whereas, despite progress made by the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.), the need for its protections remain: Now, therefore, be it
		
	
 That the House of Representatives— (1)commemorates the 40th anniversary of the enactment of the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.);
 (2)reaffirms that the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.)— (A)protects the best interests of Indian children;
 (B)promotes the stability and security of Indian Tribes and families; and (C)respects the sovereign authority of both the States and Indian Tribes; and
 (3)calls on Congress and the entire Federal Government to continue working with Indian Tribes and States to fully uphold and implement the Indian Child Welfare Act of 1978 (25 U.S.C. 1901 et seq.).
			